                                                                                         r'l   ~ll
                                                                            U'~ ~.              'rn"    T
                                                                          0:.                           ,W
                                      UNITED STATES DISTRICT COURT
                                          DISTRICT OF MARYLAND             2019 JUL 29 PH 5: 50
                                                                                 l              101 West Lombard Street
       Chambers of
                                                                                     ...• ' ..• Baltimore, Maryland 21201
Ellen Lipton Hollander
                                                                                                       410-962-0742
   District Court Judge                                                     y                     C::?u iY
                                                  July 29,2019

       MEMORANDUM TO COUNSEL

               Re:        Graham v. Cox, el at.
                          Civil Action No. ELH-18-221


       Dear Counsel:

               I received Mr. Siffs correspondence dated July 22, 2019 (ECF 48), seeking clarification
       of the Memorandum and Order of June 20, 2019 (ECF 44, ECF 45). There, the Court vacated its
       previous grant of summary judgment to defendants, as set forth in its Memorandum Opinion and
       Order of March 29, 2019. ECF 39, ECF 40. In ECF 39, I concluded that (I) the "official capacity"
       claims against the defendants were barred by the Eleventh Amendment; and (2) all factual disputes
       were resolved in favor of the defendants because of plaintiffs repeated failure to provide a sworn
       statement in support of his factual averments.

               In the Memorandum of June 20, 2019 (ECF 44), I noted that plaintiffs Declaration "creates
       a dispute of material fact as to what occurred during plaintiffs arrest." ld. at 2-3. Therefore, I
       reopened the case so that plaintiffs claims relating to those factual issues may proceed. However,
       I see no basis to disturb the prior conclusion I reached in ECF 39, to the effect that any claims
       under 42 U.S.C. 1983, asserted by plaintiff against defendants in their official capacity, are barred
       by the Eleventh Amendment. Id. at 15-17. Therefore, those claims should not be reopened. I
       apologize for any confusion.

                Despite the informal nature of this memorandum, it shall constitute an Order of this Court.


                                                  Very truly yours,


                                                        /s/
                                                  Ellen Lipton Hollander
                                                  United States District Judge
